Title: To Thomas Jefferson from John M. Pintard, 8 October 1793
From: Pintard, John Marsden
To: Jefferson, Thomas


Madeira, 8 Oct. 1793. In his 23 July letter he informed TJ that the island’s governor had detained an American vessel he had chartered here at £65 a month to go to Bordeaux and that he had sent Humphreys documents proving the detention. A few days ago he received a 14 Sep. letter from Lisbon in which Humphreys stated that he was to sail the next day for Gibraltar, that he only had time to write to the Secretary of State on this subject, and that Lisbon Consul Edward Church would transmit that official’s answer. He encloses a copy of Humphreys’s letter to the Secretary of State and a copy of Church’s letter received by the brig Washington, Captain Lemuel Goddard, who arrived here three days ago. Yesterday evening an aide-de-camp to the governor informed him that he was to remain under house arrest until further orders and refused to explain why or to give the order in writing. He can write no more because a vessel is just about to depart for America, but he will write again by a vessel leaving tomorrow.
